Citation Nr: 1036478	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-29 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & nephew


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service in the United 
States Army from May 1966 to June 1971.  A subsequent period of 
active duty service ended in an other than honorable character of 
discharge that is not relevant to the present appeal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied entitlement to the benefit currently sought 
on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a videoconference hearing from Montgomery, Alabama in December 
2008 to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
February 2009 to ensure compliance with due process requirements 
in regard to an inextricably intertwined claim of service 
connection for posttraumatic stress disorder, which has since 
been granted.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board remand 
instructions and has now been returned to the Board for further 
appellate review.  

In April and May 2010, the Veteran submitted additional evidence 
consisting of personal statements from a neighbor and various 
family members attesting to assistance required with household 
chores.  This evidence has not yet been considered by the RO, the 
agency of original jurisdiction.  However, although these 
statements have not been accompanied by a waiver, they are 
essentially duplicative of argument the RO has already had the 
opportunity to consider as rendered in hearing testimony given by 
the Veteran before the undersigned in December 2008.  See 
Supplemental statement of the case, May 2010 (documenting review 
of claims folder as evidence in support of the claim for TDIU).  
Thus, the Board finds that the solicitation of a waiver and/or 
remand for initial consideration by the RO of this lay evidence 
is not required under 38 C.F.R. § 20.1304(c).
FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus rated 20 percent disabling, and for posttraumatic stress 
disorder rated 10 percent disabling, for a combined disability 
evaluation of 30 percent.  

2.  The evidence of record does not establish that this Veteran 
is unable to secure and follow a substantially gainful occupation 
by reason of service-connected diabetes and posttraumatic stress 
disorder alone.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in March 2006 the RO provided notice to 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified 
the Veteran of information and evidence necessary to substantiate 
his claim for a total (100 percent) rating based on his asserted 
unemployability due to service-connected disability.  This 
preadjudicatory notice letter also explained the process by which 
disability ratings are determined and described information and 
evidence that VA would seek to provide, and that which the 
Veteran was expected to provide in support of his claim.  This 
notice fully complies with the applicable regulations and 
governing case law.  

Total Disability Evaluation Based on Individual Unemployability

A TDIU rating requires the presence of impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  In 
reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given 
to a veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The governing regulations provide that, to qualify for a TDIU, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or more, 
and there shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.

In this case, service connection is currently in effect for 
diabetes mellitus, rated as 20 percent disabling, and PTSD rated 
as 10 percent disabling.  Rating decision code sheet, April 2010.  
The Veteran's combined disability rating is 30 percent.  Id.  
Based on these figures, the Veteran's service-connected 
disabilities do not meet the percentage requirements for 
establishing TDIU under 38 C.F.R. § 4.16(a) as there is no 
disability rated at 40 percent or more.  Additionally, even if 
one were to consider PTSD and diabetes mellitus to arise from a 
single combat etiology, and thus one disability for the purpose 
of TDIU percentage calculations, they do not combine to a rating 
of 60 percent or more.  38 C.F.R. § 4.16a.    

Where a veteran's disabilities fail to meet the required 
disability percentages under § 4.16(a), but the evidence shows 
that he is unable to secure employment by reason of his service-
connected disabilities, VA is required to submit his claim to the 
Director of Compensation and Pension Service (C&P) for 
extraschedular consideration.  38 C.F.R. § 4.16(b) (2009).  To 
warrant such a referral in this case, the evidence must show that 
this Veteran is unemployable by reason of his service-connected 
disabilities alone.  Such is not the case here.  Instead, the 
evidence supports a finding that the Veteran's current status of 
unemployment is, at least in part, due to his nonservice-
connected heart disease and other nonservice-connected 
disabilities.   

In particular, information received from the Veteran's prior 
employer states that the Veteran's employment was terminated in 
October 1992 due to his suffering a heart attack.  VA Form 21-
4192, November 2006.  Of note, service connection is not in 
effect for any cardiovascular disability at this time.  Service 
connection for coronary artery disease, claimed as heart 
problems, was denied by rating decision dated in November 2004.  
The Veteran did not perfect an appeal of this decision, although 
a concise procedural explanation is appropriate in regard to this 
determination.  

The Board has considered the Veteran's statement, dated August 5, 
2005 but received in October 2005 to determine whether this 
document may constitute a valid and timely notice of disagreement 
with the November 2004 denial of service connection for a heart 
condition.  See generally 38 C.F.R. § 20.201.  The Board finds 
instead that this document is merely a notice of disagreement 
with regard to a claim of service connection for PTSD pending at 
that time.  In particular, this correspondence explicitly states 
that it is in reply to "322/21T."  This is an internal VA 
reference identifier listed on correspondence sent to the Veteran 
in September 2005 explaining the RO's denial of service 
connection for PTSD in a rating decision dated in August 2005.  
There is a different reference identifier on the same type of 
notification letter issued in conjunction with the prior denial 
of service connection for the claimed heart problems.  See Notice 
letter, November 2004 (stating "In Reply Refer To:  322/214a").  
Thus, even though the correspondence in question appears to be 
misdated in early August 2005, as this date was prior to the date 
of the PTSD rating decision, the Board finds that the proximity 
in time between the PTSD rating decision and the receipt of the 
notice of disagreement, coupled with the explicit reference used 
in regard to the PTSD decision is dispositive given the 
circumstances of this case.  The Board finds that the 
correspondence received in October 2005 is not a notice of 
disagreement with respect to the denial of service connection for 
coronary artery disease.  

As such, the Board moves to a discussion of the evidence of 
record regarding the severity of the Veteran's service-connected 
disabilities.  A November 2005 VA vocational evaluation 
establishes that the overall severity of the Veteran's health 
conditions "limits his ability to function in competitive 
employment."    While this evaluation report does identify 
"extreme psychiatric and physical problems" that prevent this 
Veteran from being able to meet the demands of work on a 
sustained basis in a competitive work environment,"  the report 
also iterates that this determination is based on nonservice-
connected physical problems including a foot disorder, 
hypertension, and coronary artery disease, among others.  VA 
vocational evaluation, November 2005.   

To this end, the Board concedes that the Veteran has been 
determined to be generally unemployable for the purposes of 
entitlement to nonservice-connected pension.  However, the Board 
finds that the VA examinations, outpatient clinical records, and 
other evidence associated with the claims file do not show that 
this Veteran is precluded from gainful employment due to his 
service-connected diabetes and PTSD alone, as required for the 
type of unemployability compensation now sought.  Instead, the 
evidence demonstrates that the Veteran is likely unemployable due 
to significant physical problems for which service connection is 
not in effect.  

With regard to the Veteran's diabetes, upon most recent 
examination in June 2008, the examiner noted that the Veteran's 
diabetes was initially asymptomatic, was currently under 
excellent control with oral medication, and the Veteran had no 
identifiable chronic complications of diabetes.  VA examination, 
June 2008.  Similarly, with regard to PTSD, upon examination in 
June 2009, the examiner noted that the Veteran did not contend 
that his unemployment was due to the effects of his mental 
disorder, but instead due to heart problems.  The examiner found 
that there was no reduced reliability and productivity due to 
PTSD symptoms, and that there was not even an occasional decrease 
in work efficiency with intermittent periods of inability to 
perform occupational tasks due to PTSD.  VA examination, July 
2009.  Thus, although the Veteran is generally unemployable, the 
evidence establishes that this status is due to a number of 
factors, including nonservice-connected heart disease, and is not 
solely due to service-connected PTSD and diabetes.  Accordingly, 
there is no basis to refer the case to the C&P Director for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  A 
total disability rating based on individual unemployability is 
not warranted in this instance. 


ORDER

A total disability rating based upon the unemployability of the 
individual is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


